981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tony Mitchell SIDDEN, Plaintiff-Appellant,v.STATE of North Carolina, Defendant-Appellee.
No. 92-6944.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 18, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Graham C. Mullen, District Judge.
Tony Mitchell Sidden, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Tony Mitchell Sidden appeals from the district court's order denying his petition to remove his state criminal prosecution to federal court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Sidden v. State of North Carolina, No. CA-92-98-5-MU (W.D.N.C. Aug. 25, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In view of our disposition of this case, Sidden's request for a rehearing of this Court's decision denying his motion to stay his criminal prosecution is denied